Citation Nr: 1138196	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-11 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic lumbosacral strain from November 16, 1968, through July 2, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which awarded service connection for lumbosacral strain and assigned a noncompensable evaluation from November 16, 1968, through July 2, 1996, and a 40 percent evaluation as of July 3, 1996.  The Veteran appealed the evaluations assigned.

In a June 2008 decision, the Board granted an initial 10 percent evaluation for chronic lumbosacral strain from November 16, 1968, through July 2, 1996, but denied an evaluation in excess of 10 percent for that time period.  The Board also denied an initial evaluation in excess of 40 percent as of July 3, 1996.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court affirmed the part of the Board's decision that denied an initial evaluation in excess of 40 percent for lumbosacral strain as of July 3, 1996, but vacated the part of the decision that denied an initial evaluation in excess of 10 percent prior to July 3, 1996.  

The case has been returned to the Board for further appellate review. 

In March 2011, the veteran also raised the issue of entitlement to service connection for a skin disorder.  This matter is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The basis for the Court's determination to vacate the portion of the June 2008 Board decision that denied an initial evaluation in excess of 10 percent for chronic lumbosacral strain prior to July 3, 1996, was that the Veteran had put VA on notice that there were outstanding VA treatment records from the Bronx, New York, VA Medical Center pertaining to treatment for his back disability, and there was no evidence that VA had attempted to obtain those records nor had the Board provided adequate reasons and bases for why it felt that duty to assist had been met.

In reviewing the record again, the Board finds that a remand is necessary for VA to attempt to obtain the treatment records from the Bronx, New York, VA Medical Center prior to July 1996.  The Board agrees that the Veteran had put VA on notice of possible relevant treatment records, and that VA did not attempt to obtain such records in compliance with the duty to assist.  For example, in a September 1972 statement, the Veteran reported he had received outpatient treatment at the VA Medical Center in the Bronx for back pain.  See VA Form 21-4138, Statement in Support of Claim.  In a May 1973 statement, the Veteran reported he had been hospitalized at the VA Medical Center in the Bronx for back pain from July 4, 1972, to October 9, 1972.  See VA Form 21-4138.  Additionally, in a January 1994 VA treatment record from the Bronx facility, the examiner noted the Veteran was last seen three to four years ago, which would indicate treatment in 1990 or 1991.  

At the present time, the only medical records from the Bronx VA Medical Center are treatment records dated between 1993 and 1995 and the 1969 hospitalization summary report, when the Veteran was hospitalized for complaints of low back pain.  Thus, there are possible outstanding treatments records from that VA facility that VA must attempt to obtain, since they may provide evidence as to the severity of the service-connected low back disability during the time period in question.

The Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

 Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain VA treatment records, including any hospitalization records, from the Bronx, New York, VA Medical Center from 1968 to 1997.  All attempts to obtain these records must be documented.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA made to obtain that evidence; and (c) describe any further action it will take with respect to the claim pursuant to 38 C.F.R. § 3.159(e).  The claimant must then be given an opportunity to respond. 

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  When the development requested has been completed to the extent possible, the case should be reviewed by the RO/AMC on the basis of additional evidence, if applicable.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

